Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Claim 1 has been amended as follows:
On lines 20-21 “in a first position of the bypass valve and blocked in a second position of the bypass valve” has been amended to read --in the first position of the bypass valve and blocked in the second position of the bypass valve--

Claim 12 has been amended as follows:
On lines 5-6 “having the first, second and third compartment for receiving a first, second and third component, respectively, of the dental composition,” has been amended to 


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: With respect to claim 1, the claimed delivery system for a dental composition comprising a mixer, a cartridge having a first, second and third compartment, a bypass valve switchable between a first position and a second position, wherein the bypass valve further comprises a bypass outlet by which a reservoir is connectable to the third compartment, wherein fluid communication is blocked between the third compartment and the bypass outlet in the first position of the bypass valve, and wherein fluid communication is established between the third compartment and the bypass outlet in the second position of the bypass valve, wherein the bypass valve further comprising a bypass slide, the bypass valve being formed by the bypass slide in combination with the cartridge and/or a portion of the mixer, wherein the bypass slide has three through-holes, the three through holes being arranged such that fluid communication between each the first and the second compartment to the mixer is established in the first and second position of the bypass valve and such that fluid communication between the third compartment to the mixer is established in the first position of the bypass valve and blocked in a second position of the bypass valve in combination with the other claimed limitations.
With respect to claim 12, the claimed method of dispensing a dental composition comprising, a mixer, a cartridge having a first, second and third compartment for 
The closest prior art of Keller 2009/0127289 teaches a bypass valve 12 which is switchable between a first position and a second position, wherein in the first position fluid communication is established between the third compartment and the outlet nozzle 15 and in the second position, fluid communication is blocked between the third compartment and the mixer, however, does not teach when the bypass valve is in the second position, allowing/causing the first and second component to be mixed with the mixer, i.e. fluid communication is established between each of the first and second compartments to the mixer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081. The examiner can normally be reached Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        3/22/2022